— Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about October 19, 1992, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The defendant asserts that plaintiff was discharged for poor performance and as the result of a restructuring necessitated by the firm’s finances and not because of her age or disability. While plaintiff ultimately will bear the "difficult” burden of proving that her age and disability were the determining factors in her discharge (Murphy v American Home Prods. *535Corp., 159 AD2d 46, 49), defendant has failed to meet its burden of demonstrating that plaintiffs age discrimination claim is without merit as a matter of law and that it is entitled to summary judgment. Whether or not plaintiff was properly discharged is an issue best resolved after a trial. Concur — Murphy, P. J., Sullivan, Rosenberger and Kupferman, JJ.